Exhibit 10.1

FOURTH AMENDMENT TO MASTER LEASE

THIS FOURTH AMENDMENT TO MASTER LEASE (this “Amendment”) is made and effective
as of October 15, 2018 (the “Fourth Amendment Effective Date”), by and between
GOLD MERGER SUB, LLC, a Delaware limited liability company, having an office at
c/o Gaming and Leisure Properties, Inc., 845 Berkshire Blvd., Suite 200,
Wyomissing, Pennsylvania 19610, as landlord (together with its permitted
successors and assigns, “Landlord”), and PINNACLE MLS, LLC, a Delaware limited
liability company, having an office at 3980 Howard Hughes Parkway, Las Vegas,
Nevada 89169, as tenant (together with its permitted successors and assigns,
“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord’s predecessor (“Pinnacle PropCo”), as landlord, and Tenant, as
tenant, entered into that certain Master Lease, dated as of April 28, 2016, as
amended by that certain First Amendment to Master Lease, dated as of August 29,
2016, that certain Second Amendment to Master Lease, dated as of October 25,
2016, and that certain Third Amendment to Master Lease, dated as of March 24,
2017 (as amended, the “Master Lease”; capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Master
Lease), pursuant to the terms of which Landlord leased to Tenant the Leased
Property;

WHEREAS, pursuant to that certain Merger Agreement, dated as of July 20, 2015,
by and among Pinnacle PropCo, Landlord, and Gaming and Leisure Properties, Inc.
(“GLPI”), as amended by that certain Amendment No. 1 to Agreement and Plan of
Merger, dated as of March 25, 2016, by and among Pinnacle PropCo, Landlord, and
GLPI, Pinnacle PropCo merged with and into Landlord on April 28, 2016, and
Pinnacle PropCo’s interest in the Master Lease was transferred to Landlord by
operation of law;

WHEREAS, pursuant to that Agreement and Plan of Merger (the “2017 Merger
Agreement”), dated as December 17, 2017, by and among Tenant’s parent, Pinnacle
Entertainment, Inc. (“PNK”), Penn National Gaming, Inc. (“Penn”), and Franchise
Merger Sub, Inc. (“Merger Sub”), PNK, Penn, and Merger Sub have agreed that
Merger Sub will merge with and into PNK, with PNK surviving the merger as a
wholly owned subsidiary of Penn;

WHEREAS, in connection with the closing under the 2017 Merger Agreement,
Landlord is acquiring, and Penn’s wholly owned subsidiary Plainville Gaming and
Redevelopment, LLC is transferring, on the Effective Date, ownership interests
in the real estate of the casino and racetrack located at 301 Washington St.,
Plainville, MA 02762 (commonly known as Plainridge Park Casino, “Plainridge Park
Facility”);

WHEREAS, in connection with the 2017 Merger Agreement, Landlord and Tenant each
desire to amend the Master Lease to (i) remove the following Facilities
therefrom: Ameristar Kansas City in Kansas City, MO, Ameristar St. Charles in
St. Charles, MO, Belterra Resort in Florence, IN and the Ogle Haus Inn in Vevay,
IN (collectively, the “Divested Facilities”), (ii) pursuant to Section 1.2 of
the Master Lease, add the Plainridge Park Facility as a Facility, and all of
Landlord’s right and interest in and to the Land, Leased Improvements and
Fixtures relating to the Plainridge Park Facility to the Leased Property,
(iii) adjust the Rent on account of the removal of the Divested Facilities and
the inclusion of the Plainridge Park Facility, and (iv) to amend certain other
terms and conditions as more particularly set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the provisions set forth in the Master Lease
as amended by this Amendment, including, but not limited to, the mutual
representations, warranties, covenants and agreements contained therein and
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby respectively acknowledged, and subject to the
terms and conditions thereof and hereof, the parties, intending to be legally
bound, hereby agree that the Master Lease shall be amended as follows:

ARTICLE I

AMENDMENTS TO THE MASTER LEASE

1.1 Amendments to Exhibits and Schedules to Reflect Divestment of Divested
Facilities and Addition of Additional Facility.

Exhibit A to the Master Lease is hereby deleted in its entirety and Exhibit A
attached hereto, reflecting the omission of the Divested Facilities and the
addition of the Plainridge Park Facility, shall replace and become “Exhibit A”
to the Master Lease. Exhibit B to the Master Lease is hereby deleted in its
entirety and Exhibit B attached hereto, reflecting the omission of the legal
descriptions for the Divested Facilities and the addition of the legal
description for the Plainridge Park Facility, shall replace and become “Exhibit
B” to the Master Lease.    Exhibit C to the Master Lease is hereby deleted in
its entirety and Exhibit C attached hereto, reflecting the omission of the
Gaming Licenses for the Divested Facilities and the addition of the Gaming
Licenses for the Plainridge Park Facility, shall replace and become “Exhibit C”
to the Master Lease. Schedule A to the Master Lease is hereby deleted in its
entirety and Schedule A attached hereto, reflecting the omission of disclosures
relating to the Divested Facilities and the addition of disclosures relating to
the addition of the Plainridge Park Facility, shall replace and become “Schedule
A” to the Master Lease. Schedule D to the Master Lease is hereby deleted in its
entirety and Schedule D attached hereto, reflecting the omission of documents
related to the Divested Facilities and the addition of documents related to the
Plainridge Park Facility, shall replace and become “Schedule D” to the Master
Lease. Schedule 6.3 to the Master Lease is hereby deleted in its entirety and
Schedule 6.3 attached hereto, reflecting the omission of the Tenant’s
Subsidiaries related to the Divested Facilities and the addition of the Tenant’s
Subsidiaries related to the Plainridge Park Facility, shall replace and become
“Schedule 6.3” to the Master Lease. On the Fourth Amendment Effective Date,
(i) the Tenant’s lease with respect to the Divested Facilities only shall
automatically terminate and be of no further force and effect, except for those
obligations of Landlord and Tenant set forth in the Master Lease which relate to
the period of Tenant’s lease of the Divested Facilities prior to and including
the Fourth Amendment Effective Date and/or which specifically survive the
expiration or earlier termination of the Tenant’s lease of the Divested
Facilities or as otherwise agreed to by the parties, and (ii) Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the Plainridge Park
Facility and the Plainridge Park Facility shall be deemed included in the Leased
Property, including the Land, Leased Improvements and Fixtures, as applicable.

 

2



--------------------------------------------------------------------------------

1.2 Amendments to Definitions and to Adjust Rent Amounts.

After giving effect to this Amendment and the adjustments required by the Master
Lease from inception of the Master Lease through the Fourth Amendment Effective
Date, the parties agree as follows:

(a) The definition of “Base Rent” set forth in Section 2.1 of the Master Lease
is hereby deleted entirely and hereby replaced with the following: “Base Rent:
The sum of (i) the Building Base Rent, (ii) the Land Base Rent, and (iii) Thirty
Eight Million, Nine Hundred Thousand Dollars ($38,900,000).”

(b) The following sentence is hereby added to the definition of “Building Base
Rent” set forth in Section 2.1 of the Master Lease: “Notwithstanding anything to
the contrary set forth herein, as of the Fourth Amendment Effective Date, the
Building Base Rent is $226,221,752.00.”

(c) The definition of “Escalation” set forth in Section 2.1 of the Master Lease
is hereby deleted entirely and hereby replaced with the following: “Escalation:
For any Lease Year (other than the first Lease Year), the lesser of (a) an
amount equal to the excess of (i) the Escalated Building Base Rent for such
Lease Year over (ii) the Building Base Rent for the immediately preceding Lease
Year, and (b) an amount (but not less than zero) that adding such amount to the
Rent for the immediately preceding Lease Year will have yielded an Adjusted
Revenue to Rent Ratio for such preceding Lease Year of 1.8:1, provided that the
term “Rent” as used in this definition shall mean the Rent, minus Thirty Eight
Million, Nine Hundred Thousand Dollars ($38,900,000).”

(d) The following definition is hereby added to Section 2.1 of the Master Lease:
“Fourth Amendment Effective Date: As defined in the Fourth Amendment to Master
Lease, dated October 15, 2018.”

(e) The following sentence is hereby added to the definition of “Land Base Rent”
in the Master Lease: “Notwithstanding anything contrary set forth herein, as of
the Fourth Amendment Effective Date, the Land Base Rent is Thirty Two Million,
Three Hundred Fifty Six Thousand, Two Hundred Fourteen Dollars $32,356,214).”

(f) Notwithstanding anything to the contrary set forth in the Lease, from the
Fourth Amendment Effective Date through and including April 30, 2020,the amount
of Percentage Rent otherwise payable under the Master Lease shall be an amount
equal to $31,766,812.00. Effective as of the Fourth Amendment Effective Date,
the definition of “Percentage Rent” in the Master Lease is hereby amended as
follows: (x) the amount set forth in clause (b) of clause (ii) of the second
sentence of the definition of Percentage Rent is deleted in its entirety and
replaced with $808,905,340.00 and (y) any Net Revenues attributable to the
Plainridge Park Facility (and, for the avoidance of doubt, the Divested
Properties) shall be disregarded for purposes of calculating Percentage Rent
following the Fourth Amendment Effective Date.

 

3



--------------------------------------------------------------------------------

(g) On the Fourth Amendment Effective Date, Tenant shall pay to Landlord an
amount equal to $3,241,666.67, which amount will cover the first month’s
increase in rent established pursuant to this Amendment (“Fourth Amendment
Initial Incremental Rent Payment”), and thereafter rent shall be paid in
accordance with Section 3.1 of the Master Lease (as amended hereby); provided,
however, if the Fourth Amendment Effective Date occurs on any date that is not
the first of a calendar month, the Fourth Amendment Initial Incremental Rent
Payment shall be prorated for such partial month in accordance with Section 3.1
of the Master Lease.

(h) The definition of “Tenant’s Parent” set forth in Section 2.1 of the Master
Lease is hereby deleted in its entirety and replaced with the following
definition: “means Penn National Gaming, Inc., a Pennsylvania corporation, and
any successor thereto.”

1.3 Amendment to Section 14.6. Section 14.6(iii)-(v) of the Master Lease are
hereby deleted entirely and replaced with the following paragraphs (iii)-(vi):

“(iii) the Percentage Rent due from and after the effective date of any such
Leased Property Rent Adjustment Event with respect to a Leased Property (other
than the Plainridge Park Facility), shall be reduced by an amount determined by
multiplying (A) a fraction, (x) the numerator of which shall be the Adjusted
Revenue for the affected Leased Property and (y) the denominator of which shall
be the Adjusted Revenue for all of the Leased Property (other than the
Plainridge Park Facility) then subject to the terms of this Master Lease,
including the affected Leased Property (in each case, determined by reference to
the most recent Test Period for which Tenant’s Parent’s financial results are
available), by (B) the Percentage Rent payable immediately prior to the
effective date of the Leased Property Rent Adjustment Event as to the affected
Leased Property;

(iv) the amount set forth in clause (b) of the second sentence of the definition
of Percentage Rent shall be modified from and after the effective date of any
such Leased Property Rent Adjustment Event with respect to a Leased Property
(other than the Plainridge Park Facility) by reducing the amount set forth in
clause (b) of the second sentence of the definition of Percentage Rent by an
amount determined by multiplying (A) a fraction, (x) the numerator of which is
the Adjusted Revenue for the affected Leased Property and (y) the denominator of
which is the Adjusted Revenue for all of the Leased Property (other than the
Plainridge Park Facility) then subject to the terms of this Master Lease,
including the affected Leased Property (in each case, determined by reference to
the most recent Test Period for which Tenant’s Parent’s financial results are
available), by (B) the amount set forth in clause (b) of the second sentence of
the definition of Percentage Rent immediately prior to the effective date of the
Leased Property Rent Adjustment Event as to the affected Leased Property;

(v) in the event the affected Leased Property triggering the Leased Property
Rent Adjustment Date is the Plainridge Park Facility, then the Base Rent due
hereunder from and after the effective date of any such Leased Property Rent
Adjustment Event shall be reduced by Twenty-Five Million Dollars ($25,000,000);
and

 

4



--------------------------------------------------------------------------------

(vi) Landlord shall retain any claim which Landlord may have against Tenant for
failure to insure such Leased Property as required by Article XIII.”

1.4 Amendment to Notice Provision. Article XXXV of the Master Lease is hereby
deleted entirely and hereby replaced with the following:

“35.1 Notices.

Any notice, request or other communication to be given by any party hereunder
shall be in writing and shall be sent by registered or certified mail, postage
prepaid and return receipt requested, by hand delivery or express courier
service, by facsimile transmission or by an overnight express service to the
following address:

 

To Tenant:

  

Pinnacle MLS, LLC c/o

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

Facsimile: (610) 373-4966

With a copy to:

(that shall not

constitute notice)

  

Ballard Spahr LLP

1735 Market Street, 51st Floor

Philadelphia, Pennsylvania 19103

Attention: Justin P. Klein, Esq.

Facsimile: (215) 864-9166

To Landlord:

  

GLP Capital, L.P. c/o

Gaming and Leisure Properties, Inc.

845 Berkshire Blvd., Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

Facsimile: (610) 401-2901

And with copy to

(which shall not

constitute notice):

  

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Yoel Kranz, Esq.

Facsimile: (617) 649-1471

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.”

 

5



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENT TO, TERMINATION OF AND/OR NEW MEMORANDUM OF LEASE

Landlord and Tenant shall enter into one or more of the following:
(a) amendments to any memorandum of lease which may be been recorded in
accordance with Article XXXIII of the Master Lease; (b) terminations of
memorandum of lease with respect to the Divested Facilities which may have been
recorded in accordance with Article XXIII of the Master Lease; and (c) new
memorandum of lease with respect to the Plainridge Park Facility, all of which
shall be in form suitable for recording in each county in which a Leased
Property is located. Tenant shall pay all costs and expenses of recording any
such amendment to, termination of or new memorandum of lease and shall fully
cooperate with Landlord in removing from record any such memorandum of lease
still encumbering title to each Facility upon the expiration or earlier
termination of the Term with respect to the applicable Facility.

ARTICLE III

AUTHORITY TO ENTER INTO AMENDMENT

Each party represents and warrants to the other that: (i) this Amendment and all
other documents executed or to be executed by it in connection herewith have
been duly authorized and shall be binding upon it; (ii) it is duly organized,
validly existing and in good standing under the laws of the state of its
formation and is duly authorized and qualified to perform this Amendment and the
Master Lease, as amended hereby, within the State(s) where any portion of the
Leased Property is located, and (iii) neither this Amendment or the Master
Lease, as amended hereby, nor any other document executed or to be executed in
connection herewith, violates the terms of any other agreement of such party.

ARTICLE IV

MISCELLANEOUS

4.1 Costs and Expenses; Fees. Each party shall be responsible for and bear all
of its own expenses incurred in connection with pursuing or consummating this
Amendment and the transactions contemplated by this Amendment, including, but
not limited to, fees and expenses, legal counsel, accountants, and other
facilitators and advisors.

4.2 Choice of Law and Forum Selection Clause. This Amendment shall be construed
and interpreted, and the rights of the parties shall be determined, in
accordance with the substantive Laws of the State of New York without regard to
the conflict of law principles thereof or of any other jurisdiction

4.3 Counterparts; Facsimile Signatures. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In proving this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.

 

6



--------------------------------------------------------------------------------

4.4 No Further Modification. Except as modified hereby, the Master Lease remains
in full force and effect.

[SIGNATURE PAGE TO FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment has been duly executed and delivered
by each of the undersigned as of the date first above written.

 

LANDLORD: GOLD MERGER SUB, LLC By:  

/s/ Brandon J. Moore

  Name: Brandon J. Moore   Title: Secretary TENANT: PINNACLE MLS, LLC By:  

/s/ Elliot D. Hoops

  Name: Elliot D. Hoops   Title: Vice President and Secretary

Signature Page to Fourth Amendment to Master Lease



--------------------------------------------------------------------------------

Exhibit A*

LIST OF FACILITIES

 

Facility

  

Location

  

Use

River City    St. Louis, MO    Dockside Gaming Ameristar Council Bluffs   
Council Bluffs, IA    Dockside Gaming L’Auberge Baton Rouge    Baton Rouge, LA
   Dockside Gaming Ameristar Black Hawk    Black Hawk, CO    Land-based Gaming
Cactus Petes and Horseshu    Jackpot, NV    Land-based Gaming Ameristar East
Chicago    East Chicago, IN    Dockside Gaming Boomtown Bossier City    Bossier
City, LA    Dockside Gaming L’Auberge Lake Charles    Lake Charles, LA   
Dockside Gaming Ameristar Vicksburg    Vicksburg, MS    Dockside Gaming Boomtown
New Orleans    Harvey, LA    Dockside Gaming Plainridge Park Casino   
Plainville, MA    Land-based Gaming

 

*

For avoidance of doubt and notwithstanding anything to the contrary contained in
this Master Lease or any Exhibits or Schedules hereto, Landlord’s lease to
Tenant of the Leased Property under this Master Lease includes only so much of
the Leased Property as and to the extent the same has been assigned, transferred
or conveyed to Landlord (a) as of the date hereof, and (b) after the date hereof
pursuant and subject to (i) the provisions of Section 2.6 of the Separation
Agreement and/or (ii) any amendment of this Master Lease executed by the parties
in accordance with the terms hereof.

 

 

A-2



--------------------------------------------------------------------------------

Exhibit B

LEGAL DESCRIPTIONS

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Gaming Licenses

 

Licensed Entity

 

Facility

   State  

Regulatory Authority

 

Regulatory Agency

Address

 

Type of License

Pinnacle Entertainment, Inc.  

Ameristar Black

Hawk

   CO   Colorado Division of Gaming  

17301 W Colfax Ave, Ste 135

Golden, CO 80401

  Change of Ownership Approval (02/19/2015) Ameristar Casino Black Hawk, Inc.
d/b/a Ameristar Casino Resort Spa Black Hawk   Ameristar Black Hawk    CO  
Colorado Division of Gaming  

17301 W Colfax Ave, Ste 135

Golden, CO 80401

 

Retailer Type 2 #14-

50867

Operator Type 2 #14- 50868

Mfg/Dist Type 2 #14- 54679

Pinnacle Entertainment, Inc.   Ameristar East Chicago    IN   Indiana Gaming
Commis- sion   East Tower, Ste 1600 101 W Washington St Indianapolis, IN 46204  
Transfer of Ownership Approval (06/27/2013)

Ameristar Casino East Chicago, LLC

d/b/a Ameristar East Chicago Hotel

& Casino

  Ameristar East Chicago    IN   Indiana Gaming Commis- sion   East Tower, Ste
1600 101 W Washington St Indianapolis, IN 46204   Casino Owners License Pinnacle
Entertainment, Inc.   Ameristar Casino Hotel Council Bluffs    IA   Iowa
Racing & Gaming Commission  

1300 Des Moines St, Ste 100

Des Moines, IA 50309

  Stock Purchase Approval (06/06/2013)

Ameristar Casino Council Bluffs, Inc.

d/b/a Ameristar Casino Hotel Council Bluffs

  Ameristar Casino Hotel Council Bluffs    IA   Iowa Racing & Gaming Commission
 

1300 Des Moines St, Ste 100

Des Moines, IA 50309

  Gaming License Pinnacle Entertainment, Inc.   All LA Facilities    LA  
Louisiana Gaming Control Board  

7901 Independence Blvd, Building A

Baton Rouge, LA 70806

  Found Suitable

PNK (BOSSIER CITY), Inc.

d/b/a Boomtown Bossier City

  Boomtow n Bossier City    LA   Louisiana Gaming Control Board  

7901 Independence Blvd, Building A

Baton Rouge, LA 70806

 

Gaming License

#R016500701

Louisiana-1 Gaming, a Louisiana Partnership in Commendam d/b/a Boomtown New
Orleans   Boomtow n New Orleans    LA   Louisiana Gaming Control Board  

7901 Independence Blvd, Building A

Baton Rouge, LA 70806

 

Gaming License

#R012600196

 

Schedule A-8



--------------------------------------------------------------------------------

Licensed Entity

 

Facility

   State  

Regulatory Authority

 

Regulatory Agency

Address

 

Type of License

PNK (Baton Rouge) Partnership

d/b/a L’Auberge Baton Rouge

  L’Auberg e Baton Rouge    LA   Louisiana Gaming Control Board  

7901 Independence Blvd, Building A

Baton Rouge, LA 70806

 

Gaming License

#R011000801

PNK (LAKE CHARLES), L.L.C.

d/b/a L’Auberge Lake Charles Hotel & Casino

  L’Auberg e Lake Charles Hotel & Casino    LA   Louisiana Gaming Control Board
 

7901 Independence Blvd, Building A

Baton Rouge, LA 70806

 

Gaming License

#R011001707

Pinnacle Entertainment, Inc.   Ameristar Casino Hotel Vicksburg    MS  
Mississippi Gaming Commission  

620 North Street, Ste 200

Jackson, MS 39202

  Registration of Pinnacle as the publicly trading parent of ACVI (06/20/2013)
Ameristar Casino Vicksburg, Inc. d/b/a Ameristar Casino Hotel Vicksburg  
Ameristar Casino Hotel Vicksburg    MS   Mississippi Gaming Commission  

620 North Street, Ste 200

Jackson, MS 39202

  Gaming License #959 Pinnacle Entertainment, Inc.   All MO Facilities    MO  
Missouri Gaming Com- mission   3417 Knipp Drive
Jefferson City, MO 65109  

Class A License

#MGC161281

PNK (River City), LLC

d/b/a River City Casino

  River City Casino    MO   Missouri Gaming Com- mission   3417 Knipp Drive
Jefferson City, MO 65109  

Class B License

#MGC304795

Pinnacle Entertainment, Inc.   Cactus Pete’s Resort Casino and The Horseshu
Hotel & Casino    NV   Nevada Gaming Commis- sion/Nevada Gaming Con- trol Board
  1919 College Parkway
Carson City, NV 89706   Shelf Registration; Registration of Pinnacle as the
publicly traded parent company of CPI, Inc.

Cactus Petes, Inc.

d/b/a Cactus Pete’s Resort Casino d/b/a The Horseshu Hotel & Casi- no

  Cactus Pete’s Resort Casino and The Horseshu Hotel & Casino    NV   Nevada
Gaming Commis- sion/Nevada Gaming Con- trol Board   1919 College Parkway
Carson City, NV 89706  

Nonrestricted Gaming: Cactus Pete’s
                #00166-01

Horseshu #00198-06

Plainville Gaming and Redevelopment LLC (d/b/a Plainridge Park Casino)  
Plainridge Park and Casino    MA   Massachusetts Gaming Commission   101 Federal
Street,
Boston, MA 02110   Category 2

 

C-2